Per Curiam.

We think that the judgment in favor of the plaintiff should he reversed and a new trial ordered on the following grounds: I. The trial justice refused to allow the defendant to put in evidence a certain mechanic’s lien,, signed and sworn to by the plaintiff. This was error. The paper was admissible in view of the fact that it contained declarations under oath made by the plaintiff that were to some extent at least inconsistent with his claim in this action.
EL The trial justice also erred in admitting in evidence the letter from the architect Yreeland to the plaintiff, containing the statement that by order of the defendant he (plaintiff) was to cease work, without requiring proof of authority from the defendant to give any such notice. Although Yreeland was examined as a witness and was competent to testify to the fact, he was not interrogated on the subject. The letter was of the utmost importance in its bearing upon the solution of a question of fact which was in dispute in the case, and upon which there was a sharp conflict of evidence between the plaintiff and the defendant. It should not, therefore, have been admitted without some proof tending to show that it had been written with the sanction of the defendant.
*763Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.
Present: Beekman, P. J., Gildebsleeve and Giegebich, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.